Appeal from an- award of compensation, twenty-one weeks total disability and seventeen and one-fifth weeks partial disability. The error assigned by appellants is the failure to give notice of injury as provided by section 18 of the Workmen’s Compensation Law. Claimant, an employee in a restaurant, was struck on the left shoulder by a swinging door. The failure to give notice was excused by the board upon the ground that claimant did not realize the serious nature of the injuries at the time of the accident. As soon as she learned, she gave notice. The evidence sustains the determination of the board. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.